Siebecker, J.
Tbe contention is made tbat tbe evidence does not sustain tbe verdict finding tbe defendant guilty of tbe crime charged. , Tbe claim is tbat tbe evidence fails to establish tbat tbe defendant bad sexual intercourse with tbe complaining witness by force and against her will. Tbe foregoing statement contains a statement of tbe facts which her evidence tends to prove and which tbe other facts and circumstances of tbe case corroborate in material and essential points. Tbe claim tbat portions of her evidence show tbat sbe did not employ all available means at her command to repel defendant’s attack and to prevent him from ravishing her person is based on parts of her evidence disassociated from other facts testified to by her which explain those statements. They must be read together. When considered as a whole, the evidence furnishes abundant proof to warrant tbe jury in concluding tbat sbe resisted him to tbe utmost and at no time vol*454untarily submitted to tbe violation of ber person. We are cited particularly to tbe statements sbe made tbat after sbe bad been assaulted and dragged to ber bedroom sbe ceased striking, kicking, and making other like resistance to bis assault. It is manifest from ber evidence tbat ber physical powers bad then been exhausted by reason of tbe prolonged struggle, to tbe point of incapacitating ber to effectually resist bis attack, and tbat sbe was then so terrified in mind as to be well nigh incapable of continuing ber resistance to repel him. Tbe evidence amply sustains tbe conclusion of tbe jury. It shows tbe utmost reluctance on ber part and tbat sbe made every reasonable effort within ber power to prevent him from accomplishing bis purpose. We consider tbat tbe evidence fully sustains tbe verdict.
It is claimed tbat tbe court erred in permitting tbe district attorney to conduct tbe examination of tbe state witnesses in an illegal and highly prejudicial'manner. Defendant was represented by counsel. No objection was taken on tbe trial to tbe procedure now complained of, and we find nothing in tbe record justifying any claim tbat counsel representing tbe defendant at tbe trial was derelict in bis duty in not interposing objection to leading questions now brought to our atten- • tion. True, as appears, tbe prosecuting attorney propounded leading questions to tbe complaining witness concerning matters as to which sbe exhibited no reluctance to testify and which sbe was able to state to tbe jury by narrating tbe facts in the manner witnesses usually narrate them without suggestion from court or counsel. This, however, does not in itself show tbat tbe defendant’s best interests on tbe trial were not subserved by omitting to object to this course of procedure. Tbe manner of conducting trials is so subtle in its effects tbat those, in charge of them are far better able to determine whether tbe rights of parties are being prejudiced than persons not participating, and we doubt not tbat tbe defendant’s counsel bad good reasons for permitting tbe examinations to proceed as they did, though tbe questions propounded were *455technically objectionable as leading. It is also well settled that a trial court may in its discretion permit such a course of procedure if it promotes tbe ends of justice and does not thereby deprive a defendant of any of his legal rights. An examination of the evidence discloses also that the facts embraced in the leading questions now complained of were testified to by the complaining witness-in response to inquiries not leading in form. Under the circumstances we discover no prejudicial results to defendant’s rights in this respect. The implication of these complaints respecting the conduct of the court and the defendant’s counsel on the trial has called for these observations though no exceptions respecting them are preserved in the record.
It is further contended that the instructions of the court in submitting the case to the jury were prejudicially erroneous as regards the presumption of innocence, as to informing them of the penalty prescribed for an offense like this, the degree of resistance required by the female to show nonconsent, and as to a portion of the instructions assuming essential facts at issue as established by the evidence. These exceptions to the charge are not well taken. The court properly informed the jury of all the essential ingredients of the crime charged, and instructed them that in law the defendant was presumed to be innocent and that they would not be warranted in finding him guilty unless guilt were proven beyond a reasonable doubt. As- to the degree of resistance required of the party thus assaulted the jury were told that:
■ “There can be no rape of a female where there is consent, no matter how reluctantly it be given. To constitute rape the connection must be against her will, and there must be the utmost reluctance and resistance on her part, or her will must be overcome by fear and terror so extreme as to preclude resistance.”
The instructions on the foregoing features of the case, as well as those pertaining to the presumption of innocence and the burden of proof, state the law. correctly. They twere *456couched in plain and clear language and manifestly informed the jury of the law and of their duty in determining the issues submitted. Nor do we find that the court improperly assumed as proven any controverted facts which were for determination by the jury.
The record sustains the verdict and no reversible errors intervened.
By the Court. — Judgment affirmed.